DETAILED ACTION
Election/Restriction
	Applicants’ Response to Election/Restriction dated 01/08/2021 is acknowledged.  In the Response, Applicants elected Group I, claims 1-11 and 18-20, with traverse.  Applicants argued that there has been no showing that the claimed product could be used in a process for manufacturing a tissue engineering bone construct ex vivo, and thus, the required showing under MPEP 806.05(h) has not been made.  Applicants also stated that without examination of the claims, it is inconclusive that a process for manufacturing a tissue engineering bone construct ex vivo would be materially different from a method of filling a bone pore or void (see pages 5-6 of Response).  
MPEP 806.05(h) states that the “burden is on the examiner to provide an example, but the example need not be documented”.  MPEP 805.05(h) also states that if “the applicant either proves or provides a convincing argument that the alternative use suggested by the examiner cannot be accomplished, the burden is on the examiner to support a viable alternative use or withdraw the requirement”.  Here, Applicants have not made a showing that the alternative use suggested by the Examiner cannot be accomplished.  However, upon reconsideration, the Examiner agrees with Applicants’ suggestion that a process for manufacturing a tissue engineering bone construct ex vivo is not necessarily “materially different” from a method of filling a bone pore or void, because both methods can be fairly said to involve the administration of a bone pore or void filling composition to a void, such as a void in a tissue engineering scaffold and a void in bone, respectively.  As such, the previous Restriction Requirement has been 

Status of the Application
	The present application, filed on after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	As stated above, the previous Restriction Requirement dated 12/15/2020 has been withdrawn, and claims 12-17 have been rejoined.  Claims 1-20 are pending and have been examined in this action.  Claims 1-20 are rejected.

Claim Objections
Claim 5 is objected to because of the following minor grammatical error:  the phrase “has molecular weight within the range of” following “first polyethylene glycol polymer” should recite “has a molecular weight within the range of” for clarity.  Appropriate correction is requested.
Claim 7 is objected to because of the following minor grammatical error:  the end of the claim appears to be missing a period.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 8-10, 13-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 3, the recited ranges are unclear and indefinite, given that the ranges are shown with lower values not having units of measurements.  As such, the metes and bounds of the claims cannot be determined.  Furthermore, both claims 2 and 3 recite the phrase “particles having a size from 50 to 300 microns”.  The term "size" is not defined by the claim, and because the specification does not provide a standard for ascertaining “size”, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain.  See Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Here, particle size can be determined by a variety of methods such as laser diffraction and sieve analysis.  For purposes of examination, the Examiner assumes the claimed particle size is determined by sieve analysis.  Appropriate clarification is requested.
Claim 5 recites the phrase “wherein the first polyethylene glycol polymer has a molecular weight within the range of 1350 g/mol to 1650 g/mol and the second polyethylene glycol polymer has a molecular weight within the range of 350 g/mol to 650 g/mol” without identification of a specific method/instrument for molecular weight 
In claims 8 and 9, the respective phrases “wherein the bioactive glass comprises from 3% to 7.5% by weight” and “wherein the tricalcium phosphate comprises from 15% to 30% by weight” render the claims indefinite.  It appears that these claims were intended to recite the respective amounts of bioactive glass and tricalcium phosphate in the bone pore or void filling composition relative to the total weight of the bone pore or void filling composition.  If so, the Examiner suggests amending each claim to recite “wherein the bone pore or void filling composition comprises from __% to __% by weight of the bioactive glass/tricalcium phosphate”.  Appropriate clarification is requested.  
In claim 10, the phrase “wherein the weight percent of the type I collagen or the type I collagen-glycosaminoglycan coprecipitate is from 0.2% to 1.5%” renders the claim indefinite because it is unclear what the weight percent of the type I collagen or the type I collagen-glycosaminoglycan coprecipitate is relative to.  It appears that this claim was intended to indicate the weight percent of the type I collagen or the type I collagen-glycosaminoglycan coprecipitate relative to the total weight of the bone pore or void filling composition.  If so, the Examiner suggests adding the phrase “relative to the total weight of the composition” to the end of the claim for clarity.

Claim 14 recites the phrase “wherein the composition is applied to the bone pore or void using a syringe”.  While the Examiner assumes that the application is via injection using the recited syringe, this is not explicitly clear from the language of the claim.  The Examiner suggests amending the claim to recite “wherein the composition is injected into the bone pore or void using a syringe” for clarity.
Claim 15 recites the phrase “wherein the bone pore has a diameter from 75 microns to 350 microns”.  The term "diameter" is not defined by the claim, and because 
Claim 17 recites the phrase “natural bone void”.  The term "natural bone void" is not defined by the claim, and because the specification does not provide a clear definition of “natural bone void”, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] of the specification states that in “some embodiments, the composition is applied to a natural bone void, which is a bone void which is caused naturally”.  Also, paragraph [0058] of the specification states that the “pores or voids may be a result of a development failure, degeneration or trauma, either natural or by surgical creation”.  This statement implies that a “natural” bone void is a void that results from “non-surgical” development failure, degeneration or trauma.  Would a bone void that results from non-surgical trauma, such as bone fracture resulting from a fall, be within the scope of “natural bone void” as claimed?  For purposes of examination, the Examiner assumes that a “natural bone void” is a void that was created non-surgically.  Appropriate clarification is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clineff et al. (US20080187571) in view of Tuominen et al. (US20120276164), Lee et al. (US20070066525), and Hu et al. (US20120195982).
Regarding the claim language “bone pore or void filling” in the preambles of claims 1 and 18, respectively, these are intended uses.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02.
Clineff et al. teach bone graft materials with improved resorption and bone formation properties used for filling voids and defects in bone (see paragraphs [0050] and [0082] to [0084]).
Regarding claims 1, 6, 12, 14, and 18, Clineff et al. teach biocompatible bone graft materials comprising calcium phosphate, collagen, and bioactive glass (see paragraph [0013]).  Clineff et al. teach that the collagen in their bone graft materials beneficially affects the flexibility, moldability, or flowability of the bone graft materials.  Clineff et al. teach type I collagen as a suitable form of collagen in their bone graft materials (see paragraphs [0052] and [0053]).  Clineff et al. further teach the inclusion of porous calcium phosphate such as tricalcium phosphate in their bone graft materials 

Regarding the specific limitations of claims 1 and 18, Clineff et al. do not explicitly recite the inclusion of a blend of polyethylene glycol polymers having different molecular weights in their bone graft materials.  
Regarding the specific limitations of claims 4 and 20, Clineff et al. do not explicitly recite a blend of polyethylene glycol polymers consisting of a first and a second polyethylene glycol polymer having different molecular weights.
Regarding the specific limitations of claim 5, Clineff et al. do not explicitly recite a blend of polyethylene glycol polymers having different molecular weights, wherein the first polyethylene glycol polymer has a molecular weight within the range of 1350 g/mol to 1650 g/mol and the second polyethylene glycol polymer has a molecular weight within the range of 350 g/mol to 650 g/mol.
Tuominen et al. teach compositions in the form of pastes or putties useful as bone void fillers that are easy and safe to handle and promote the growth of bone (see  Tuominen et al. teach that by including two more polyethylene glycols with different molecular weights in a paste or putty, the flow properties of the paste or putty are improved, resulting in a paste or putty that is injectable via a syringe and efficient in filling a bone defect (see paragraphs [0027] and [0028]).  Tuominen et al. further teach that a skilled artisan can tailor the ratio of polyethylene glycols in their compositions through easy experimentation to achieve a set of desired properties for the compositions (see paragraph [0059]).
Because Clineff et al. teach that the presence of type I collagen in their bone graft materials beneficially affects the flexibility or flowability of the materials, the presence of tricalcium phosphate in their bone graft materials allows the materials to mimic natural bone, and the presence of mixtures of collagen and bioactive glass with calcium phosphate in their bone graft materials improves handling and resorption properties of the materials, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to include a type I collagen, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding the specific limitations of claim 2, Clineff et al. teach the inclusion of tricalcium phosphate particles having a size of greater than 250 microns in their bone graft materials, which falls within the claimed range (see paragraphs [0004] and [0051]).  As noted above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  As such, because the tricalcium phosphate particle size recited in Clineff et al. overlaps with the claimed tricalcium phosphate particle size range, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to include tricalcium phosphate particles with the claimed sizes in a bone pore or void filling composition. 
Regarding the specific limitations of claim 3, Clineff et al. teach the inclusion of bioactive glass particles having a size of about 90 microns to about 150 microns in their bone graft materials, which falls within the claimed range (see paragraph [0056]).  Because the bioactive glass particle sizes recited in Clineff et al. fall within with the claimed bioactive glass particle size range, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to include bioactive glass particles with the claimed sizes in a bone pore or void filling composition.
Regarding the specific limitations of claim 8, Clineff et al. teach that their bone graft materials comprise up to about 10% by weight of bioactive glass, which encompasses the claimed range (see paragraph [0066]).  Because the range of bioactive glass in the bone graft materials of Clineff et al. encompasses the claimed 
Regarding the specific limitations of claim 9, Clineff et al. teach that their bone graft materials comprise up to about 50% by weight of tricalcium phosphate, which encompasses the claimed range (see paragraph [0064]).  Because the range of tricalcium phosphate in the bone graft materials of Clineff et al. encompasses the claimed range of tricalcium phosphate, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to include tricalcium phosphate in the claimed amount in a bone pore or void filling composition.
Regarding the specific limitations of claim 10, Clineff et al. teach that their bone graft materials comprise up to about 5% by weight of collagen, which encompasses the claimed range (see paragraph [0065]).  Because the range of collagen in the bone graft materials of Clineff et al. encompasses the claimed range of collagen, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to include type I collagen in the claimed amount in a bone pore or void filling composition.
Regarding the specific limitations of claim 11, Clineff et al. teach that their compositions can be incorporated in hemostatic agents and can include a bioabsorbable polymer or film-forming agent capable of absorbing blood (see paragraphs [0091] and [0141]).  Based on the teachings of Clineff et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to include a hemostatic agent, such as a bioabsorbable polymer or film-

Regarding the specific limitations of claim 15, neither Clineff et al. nor Tuominen et al. explicitly recite applying a bone pore filling composition to a bone pore having a diameter of from 75 microns to 350 microns.  However, Clineff et al. teach that their flowable and moldable bone graft materials can occupy voids of varying shapes for restoring defects in bone (see paragraph [0011]), and further teach the production of bone graft particles having a size of 38 microns to 250 microns (as determined by sieve analysis) comprising collagen, calcium phosphate, and bioactive glass (see paragraphs [0056] and [0110]).  Because Clineff et al. teach bone graft materials comprising particles as small as 38 microns, and further teach that the bone graft materials can be used for filling voids and defects in bone of various shapes, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to apply a bone pore or void filling composition as instantly claimed to a bone pore or void having a diameter of from 75 microns to 350 microns via routine experimentation, with a reasonable expectation of successfully filling the bone pore or void.
Regarding the specific limitations of claims 16 and 17, Clineff et al. teach cancellous bone (i.e., spongy bone) void fillers (see paragraph [0051]) and the filling of bone voids of non-surgical origin (i.e., tumor voids, see paragraph [0082]).  Based on these teachings, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to fill a bone pore in spongy bone or a natural bone void using a bone pore or void filling composition as instantly claimed.  As stated 
Regarding the specific limitations of claims 18 and 19, Clineff et al. teach that their bone graft material may be provided in a kit including a delivery apparatus such as a syringe capable of holding and delivering the bone graft material (see paragraph [0060]), and further teach the sterilization of their bone graft material (see paragraph [0080]).  Tuominen et al. also teach putty compositions which can be radiation sterilized in a syringe package and have an extended shelf-life of three years (see paragraph [0017]).  Based on the above-mentioned teachings of Clineff et al. and Tuominen et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to construct a kit including a bone pore filling composition of instant claim 1 and a syringe in a sterilized package so that the shelf-life of the composition can be extended and the composition can be stored for future administration by a user.  Furthermore, based on the overall teachings of Clineff et al. and Tuominen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide instructions as to how to use the kit, such as instructions as to how to fill a bone pore using the kit.

Regarding the specific limitations of claim 7, neither Clineff et al. nor Tuominen et al. explicitly recite a bone pore filling composition comprising a type I collagen-glycosaminoglycan coprecipitate.
Lee et al. teach injectable pharmaceutical compositions which promote bone regeneration and repair (see paragraphs [0141] and [0162]).  Lee et al. teach that their 
Based on the teachings of Lee et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to include a type I collagen-glycosaminoglycan coprecipitate in place of the type I collagen in the bone graft materials of Clineff et al. to enhance the flexibility and flowability of the bone graft materials, while decreasing the chance of an immune reaction when the bone graft materials are introduced into a host.

Regarding the specific limitations of claim 13, neither Clineff et al. nor Tuominen et al. explicitly recite manually applying a bone pore filling composition to a bone pore or void.  As stated above, for purposes of examination, the Examiner assumes that “manually applied” involves the use of only the hands or fingers of a subject performing the application.
Hu et al. teach a bone void filler formulated as a paste or putty that facilitates bone growth and/or repair.  Hu et al. teach that their compositions can be injected, manually applied, or otherwise delivered to a site of a bone (see Abstract and etc., either manually or by instrumentation, and gently pressed on and/or in the desired anatomical site, such as a bone void (see paragraph [0052]).
	Based on the teachings of Hu et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to manually apply and gently press an otherwise injectable bone pore or void filling composition, such as one taught by Clineff et al., at the site of a bone pore or void for the purpose of filling the bone pore or void.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RANDEEP SINGH/Examiner, Art Unit 1615